BARNES, Presiding Judge,
concurring specially.
While I agree with the outcome reached in this case, I do not agree with all that is said by the majority. Therefore, this opinion decides only the issues in this case and may not be cited as binding precedent. See Court of Appeals Rule 33 (a). I write separately to emphasize that even if a parent has completed most of his or her case plan and wishes to be part of the child’s life, termination of parental *257rights still may be appropriate where there is evidence that the parent has a medically verifiable mental disability that renders the parent unable to care for the essential needs of the child at the time of the hearing or for the foreseeable future. See OCGA § 15-11-94 (b) (4) (B) (i); In the Interest of H. F. G., 281 Ga. App. 22, 26-27 (1) (635 SE2d 338) (2006). The problem in the present termination case is that DFCS failed to present any competent expert testimony to support and elaborate upon its allegations of the mother’s cognitive impairment and its adverse impact on her ability to attend to the special medical needs of her child. See In the Interest of C. A., 316 Ga. App. 185, 189-190 (728 SE2d 816) (2012). However, nothing prevents DFCS from presenting such expert testimony in a future hearing if a new petition to terminate the mother’s parental rights ultimately is filed in this case.
Decided March 11, 2013.
Brandi S. Reeves, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Penny Hannah, Assistant Attorney General, Lytia G. Brown, for appellee.